Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	 The application has been amended as follows:
	
Claims 46-47, and 52 are cancelled.

Authorization for this examiner’s amendment was given in an interview with Scott W. Cummings (Registration No. 41,567) on 2/08/2021.


Allowable Subject Matter

	Claims 1-4, 8, 10-13, 17-19, 21, 23-30, and 68-72 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	The prior art of references do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“passing the gas at the second condition through a primary gas conditioning system to restore the gas to its first condition, wherein the primary gas conditioning system includes flowing the gas at a first flow rate over a heating unit to increase the temperature of the gas and flowing the gas through a dehumidification unit at a second flow rate to reduce the relative humidity, wherein the first flow rate is slower than the second flow rate,”
In combination with the limitation of:
“providing one or more secondary gas circulation loop, wherein the secondary gas circulation loop comprises: taking the gas in the envelope from a location spaced from the first end and the second end of the envelope at a third condition, wherein gas in the third condition has a lower temperature, higher relative humidity and/or reduced flow rate, relative to the first condition,”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Central Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742